I concur in the dissenting opinion of Mr. Justice WHITFIELD not only for the reasons set forth in that opinion, but also for the further reason that the attempted impeachment of the witness Dr. Taylor was upon an immaterial matter. Assuming that the word "intercourse" as used both in the question propounded to Dr. Taylor and Mr. Rooney the impeaching witness, meant "sexual intercourse", or something more than carnal contact or penetration, the matter inquired about was immaterial if indeed it cannot be said to be favorable to the defendant, because the term "sexual intercourse" implies not only the emission of seed, but consent. It is coition, it is sexual copulation. Then if the doctor had in fact said what he was imputed to have said he meant that while there was no emission of seed there was also no consent by the woman to the penetration, which without emission of seed constitutes rape if accomplished by force and against the woman's will. The doctor himself in his testimony drew the distinction between mere penetration and sexual intercourse or coition between the parties.
On an indictment for rape it is not necessary for the State to prove emission in order to sustain the charge. Proof of penetration alone is sufficient. See Barker v. State, 40 Fla. 178,24 South. Rep. 69; Harris v. State, 72 Fla. 128,72 South. Rep. 520. So it follows that if by the word intercourse the attorney for defendant meant to convey the idea of something more than mere penetration of the woman's genital organ and that meaning was in the minds of Dr. Taylor and Mr. Rooney when they answered the questions *Page 697 
propounded to them respectively, the question related to an act not necessary to prove as an element of the crime of rape, and therefore irrelevant.